Carni, J.
(dissenting). I respectfully dissent, inasmuch as I disagree with my colleagues that defendant is not entitled to summary judgment dismissing the complaint.
With respect to the issue whether the damage to plaintiffs foundation wall constituted a “collapse” within the meaning of the homeowners’ insurance policy in question, I conclude that defendant established as a matter of law that there was no collapse within the meaning of the homeowners’ insurance policy in question. The policy specifically defines its coverage for collapse with respect to buildings as “an abrupt falling down or caving in” and provides that “[a] building or any part of a building that is standing is not considered to be in a state of collapse even if it shows evidence of cracking, bulging, sagging, bending, leaning, settling, shrinkage or expansion.” Here, it is undisputed that plaintiffs home, and all component parts thereof, remained standing and had not abruptly fallen down or caved in. In my view, the nature of the damage was best described by plaintiff in her deposition testimony, wherein she stated that one of the foundation walls “moved in” and had not fallen in completely. The policy language concerning collapse is unambiguous and does not cover a condition that can at best be described as presenting a danger of imminent collapse rather than the actual and abrupt collapse or caving in covered by the policy (see Rector St. Food Enters., Ltd. v Fire & Cas. Ins. Co. of Conn., 35 AD3d 177, 178 [2006]).
I further disagree that what the majority refers to as “structural weakening” is a peril insured under the policy. “Structural weakening” is a result rather than a cause of a loss, and plaintiffs own expert opined that the “structural weakening” resulted from “ground frost during the 2003-2004 winter season.” There is thus no coverage under the unambiguous language of the policy, which provides that defendant does not insure for loss “[claused by . . . [freezing, thawing, pressure or weight of water or ice . . . to a . . . [foundation, retaining wall, or bulkhead.” “Ground frost” is the non-covered cause and “structural weakening” is the result.
I further disagree with the majority that plaintiff raised an is*1501sue of fact with respect to the policy exclusion for inadequate construction or design. The majority cites only to the conclusion of plaintiffs expert that the loss was caused by “ambient soil pressure,” and thereby ignores that part of the opinion of the expert that the “ambient soil pressure exerted against the basement wall in its weakened state resulted] in structural failure” (emphasis added). In my view, the “weakened state” is the same result, i.e., the structural weakening, caused by the “ground frost” discussed by the expert earlier in his affidavit. Thus, the opinion of plaintiffs own expert expressly establishes that the loss was caused by freezing water, a peril not covered under the policy. It is noteworthy that plaintiffs expert fails to explain how “ambient soil pressure” in the absence of the “weakened state” resulting from “ground frost” is a covered peril, rather than merely an expected or ordinary condition encountered by all foundations, “weakened” or not.
I therefore would reverse the order and grant defendant’s motion for summary judgment dismissing the complaint. Present — Fahey, J.P., Carni, Green and Gorski, JJ.